DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered. It should be noted that claims 2, 9-12, and 14 have been amended, and claims 1 and 6-8 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “a gripping device prestresses the dosing diaphragm” in line 2. However, in claim 14, the claim from which claim 2 depends, it is recited that a “prestressing device … prestresses the dosing diaphragm”. Therefore, it is unclear if the gripping device and the prestressing device are the same element, if they are separate elements, or is one of these elements comprises the other. Nevertheless, claim 2 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 14, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansmann US 2018/0163712.
Hansmann discloses, regarding claim 14, a dosing pump comprising a dosing chamber 12, a working chamber (chamber containing element 40 in Fig. 4) and a dosing diaphragm 14, wherein the dosing chamber 12 and the working chamber are separated from each other by the dosing diaphragm 14 (clearly shown in Fig. 4), wherein there is provided a device 40 for reciprocating movement of the dosing diaphragm 14 between a first position and a second position, wherein the volume of the dosing chamber 12 is smaller in the first position (right image of Fig. 4) than in the second position (left image of Fig. 4), characterized in that there is provided a prestressing device 2 which prestresses the dosing diaphragm 14 in the direction of the first or second position, wherein the prestressing device 2 is configured so that the dosing diaphragm 14 is in the first position and also in the second position prestressed in the same direction (clearly shown in Fig. 4), such that the dosing diaphragm 14 no longer involves a relieved state, but moves only between two positions which are both prestressed in the same direction (by tension spring 2) and the dosing diaphragm 14 is elastically deformed in the same direction even when there is no pressure difference between the working chamber and the dosing chamber 12 (clearly shown in Fig. 4); Re claim 2, characterized in that a gripping device (combination of elements 2 and 24) prestresses the dosing diaphragm 14 in the direction of the first position the gripping device comprising two elements (see clamping discs at the top of 24 in Fig. 4 which couple 24 to 14) having mutually corresponding contact surfaces (see how the two contact surfaces of the clamp face each other in Fig. 4).

Claims 2, 9-11, and 14, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalert, Jr. 3,218,978 (“Kalert” hereafter). 
Kalert discloses, regarding claim 14, a dosing pump 12 comprising a dosing chamber 57, a working chamber 58, a dosing diaphragm 56, wherein the dosing chamber 57 and the working chamber 58 are separated from each other by the dosing diaphragm 56, wherein there is provided a device M for reciprocating movement of the dosing diaphragm 56 between a first position and a second position, wherein the volume of the dosing chamber 57 is smaller in the first position than in the second position, characterized in that there is provided a prestressing device 59 which prestresses the dosing diaphragm 56 in the direction of the first or second position (first position of 56 is shown in Fig. 2, second position would be with 59 slightly compressed), wherein the prestressing device 59 is configured so that the dosing diaphragm 56 is in the first position and also in the second position prestressed in the same direction, such that the dosing diaphragm 56 no longer involves a relieved state (this is clearly the case as 59 will always be providing tension on 56, deforming is downward in Fig. 2), but moves only between two positions which are both prestressed in the same direction and the dosing diaphragm 56 is elastically deformed in the same direction even when there is no pressure difference between the working chamber 58 and the dosing chamber 57 (as long as the arrangement is Fig. 2 remains assembled, diaphragm 56 will always be under some kind of stress, and will always be deformed downward).; Re claim 2, characterized in that a gripping device (combination of element 40 and the conical shoulder of 38 in Fig. 4) prestresses the dosing diaphragm 56 in the direction of the first position (see how 56 is squeezed together on an angle towards the first position); the gripping device (element 40 and the conical shoulder of 38 in Fig. 4) comprising two elements having mutually corresponding contact surfaces 42, 54; Re claim 9, characterized in that the corresponding contact surfaces 42, 54 are of a non-flat configuration (clearly shown in Figs. 4-5; see how the surfaces of 42 and 54 are angled and have notches); Re claim 10, characterized in that the corresponding contact surfaces 42, 54 are of a curved configuration (see curved portions of 42 and 54 in Fig. 4-5); Re claim 11, characterized in that the corresponding contact surfaces 42, 54 are of a conical configuration having a cone angle (clearly shown in Figs. 2 and 4).

Claims 2-5, 10, and 14 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg 3,386,388.
Rosenberg discloses, regarding claim 14, a dosing pump comprising a dosing chamber 5, a working chamber 12, a dosing diaphragm 20, wherein the dosing chamber 5 and the working chamber 12 are separated from each other by the dosing diaphragm 20, wherein there is provided a device (hydraulic pump, see col. 8, lines 50-55) for reciprocating movement of the dosing diaphragm 20 between a first position and a second position, wherein the volume of the dosing chamber 5 is smaller in the first position than in the second position (second position of 20 shown in Fig. 1), characterized in that there is provided a prestressing device 29 which prestresses the dosing diaphragm 20 in the direction of the first or second position (first position of 20 is shown in Fig. 1, second position would be with 29 slightly compressed), wherein the prestressing device 29 is configured so that the dosing diaphragm 20 is in the first position and also in the second position prestressed in the same direction; such that the dosing diaphragm 20 no longer involves a relieved state (this is clearly the case as spring 29 is always “stressing” 20 towards the left in Fig. 1), but moves only between two positions which are both prestressed (by 29) in the same direction and the dosing diaphragm 20 is elastically deformed in the same direction even when there is no pressure difference between the working chamber 12 and the dosing chamber 5 (as long as the arrangement is Fig. 1 remains assembled, diaphragm 20 will always be under some kind of stress, and will always be “deformed” in some aspect); Re claim 2, characterized in that a gripping device (peripheries of elements 1 and 30) prestresses the dosing diaphragm 20 in the direction of the first position (again, due to the way it is clamped between 1 and 30, diaphragm 20 is bubbles forward, radially outside of 25, in the direction of the first position); the gripping device (1, 30) comprising two elements having mutually corresponding contact surfaces (see the clamping surfaces of 1 and 30 which pinch 20 in Fig. 1); Re claim 3, characterized in that the device for reciprocating movement of the dosing diaphragm is a hydraulic device (hydraulic pump, see col. 8, lines 50-55) and a hydraulic fluid is arranged in the working chamber 12, wherein the hydraulic device is of a such a design configuration that it can act on the hydraulic fluid with a hydraulic pressure to move the dosing diaphragm 20 in the direction of the first position; Re claim 4, characterized in that the dosing diaphragm 20 comprises an elastic material, preferably metal (see col. 6, lines 16-18); Re claim 5, characterized in that the dosing diaphragm 20 is a flat metal foil (clearly shown in Fig. 1; again, see col. 6, lines 16-18); Re claim 10, characterized in that the corresponding contact surfaces are of a curved configuration (see curved portions of the peripheries of 1 and 30).














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalert, Jr. 3,218,978 (“Kalert” hereafter).
Kalert discloses the general conditions of the claimed invention except for the express disclosure of the cone angle of the contact surfaces being between 0 degrees and 10 degrees, or being between 2 degrees and 5 degrees. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant agues: “neither Kalert nor Rosenberg disclose a diaphragm which is prestressed in both positions in the same direction. For the purposes of the present invention, the term “prestressed” is understood to mean a visible, mechanical deformation. Neither Kalert nor Rosenberger disclose the diaphragm required by the claims of the present invention”. Applicant goes on to state, “In contrast, according to the present office action, the Examiner finds as a fact that the force exerted by the spring on the diaphragm to be a prestressing without any mechanical deformation of the diaphragm having to occur. This is not correct. Further, neither Kalert nor Rosenberg show any visible deformation of the diaphragm in the same direction for the first and the second position of the diaphragm.” The Examiner respectfully disagrees. In both of the references in question, the compression springs absolutely “prestress” the diaphragms to the point of visible, mechanical deformation (clearly shown in Fig. 1 of Rosenberg and Fig. 2 of Kalert). And because these springs are loaded in such a way as to be constantly biasing the diaphragms, regardless of position, they are always prestressing said diaphragms “in the same direction”, as claimed. Therefore, the Examiner maintains the rejections of the claims as being anticipated by Kalert and Rosenberg, while adding the rejection of claims 2 and 14 as being anticipated by Hansmann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746